TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-01-00608-CV



John King, Appellant

v.


Texas Department of Human Services, Appellee





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 98TH JUDICIAL DISTRICT

NO. 97-03552, HONORABLE LORA J. LIVINGSTON, JUDGE PRESIDING 





	On October 26, 2001, appellant John King filed a notice of appeal.  On November
2, this Court requested that appellant pay his filing fees.  On December 11, the clerk's record was
overdue, appellant still had not paid his filing fees, and this Court requested that appellant submit
a letter regarding the status of his appeal.  On December 19, appellant's attorney informed the Court
by letter that appellant no longer wants to prosecute an appeal.  

	The appeal is dismissed for want of prosecution.  

						___________________________________
						Bea Ann Smith, Justice
Before Chief Justice Aboussie, Justices B. A. Smith and Puryear
Dismissed For Want of Prosecution
Filed:   January 10, 2002
Do Not Publish